 1                                                    The Honorable James L. Robart
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT FOR THE
 8                          WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
11    UNITED STATES OF AMERICA,                         NO. CR18-0250JLR
12
                              Plaintiff,                PROTECTIVE ORDER
13
                              v.
14
15
      TROY CLINTON VAN SICKLE,
16
                             Defendant.
17
18
19         This matter, having come before the Court on a Stipulated Motion for Entry of a

20 Protective Order, the Court hereby enters the following Protective Order.
21        The discovery to be provided by the government in the form of images of UC-1’s

22 laptop computer and LG 9200 cell phone, is deemed Protected Material, which is subject
23 to the following terms and conditions:
24         a. The images produced by the government, and any and all derivatives of

25 the images, such as copies of the images and printouts of the contents (the images and
26 derivatives are hereinafter referred to generically as “the materials”), may be used by the
27 defendant, defense counsel and any employees or agents of defense counsel solely in the
28 defense of this case.
                                                                        UNITED STATES ATTORNEY
     Protective Order - 1                                               1201 PACIFIC AVENUE, SUITE 700
     US v. Van Sickle /CR18-250JLR)                                      TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
 1          b. While defense counsel is present, defense counsel may show the materials
 2 produced by the government to (1) the defendant and (2) persons who are interviewed as
 3 potential witnesses.
 4          c. Defense counsel may leave the materials with (1) any staff, including
 5 investigators and administrative assistants, who are assisting the defense; and (2)
 6 potential experts. When providing the materials to an authorized person, defense counsel
 7 must inform the authorized person that the materials are provided subject to the terms of
 8 this Protective Order and that the authorized person must comply with the terms of this
 9 Protective Order.
10          d. Defense counsel will not provide the materials to (1) the defendant or (2)
11 persons who are interviewed as potential witnesses.
12          e. At the conclusion of this case, including all proceedings in the trial and/or
13 appellate courts, defense counsel will either delete/shred or return to the United States
14 Attorney’s Office all of the materials referenced above.
15          Nothing contained in the Protective Order will preclude any party from applying
16 to the Court for further relief or for modification of any provision herein.
17          DATED this 12th day of April, 2019.


                                                      A
18
19
20                                                    The Honorable James L. Robart
21                                                    U.S District Court Judge

22
23
24
25
     Presented by:
26
27 s/ Arlen R. Storm
   ARLEN R. STORM
28 Assistant United States Attorney
                                                                          UNITED STATES ATTORNEY
      Protective Order - 2                                                1201 PACIFIC AVENUE, SUITE 700
      US v. Van Sickle /CR18-250JLR)                                       TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
